

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 89

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Burns (for himself

			 and Mr. Baucus) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating the Montana FFA on its 75th

		  Anniversary and celebrating the achievements of Montana FFA members.

		  

	

	

		

			Whereas in 2005, the Montana

			 FFA, chartered in 1930, celebrates its 75th anniversary as a premier student

			 development organization where members gain life and leadership skills;

		

			Whereas more than 40,000

			 Montanans have been FFA members;

		

			Whereas Montana FFA alumni

			 provide outstanding leadership to agriculture and agribusiness at the local,

			 State, and Federal levels;

		

			Whereas the Montana FFA

			 Association is the largest career and technical student organization in the

			 State, with over 2,550 members from 75 chapters;

		

			Whereas the mission of the

			 FFA is to make a positive difference in the lives of students by developing

			 their potential for premier leadership, personal growth, and career success

			 through agriculture education;

		

			Whereas FFA is an integral

			 component of agriculture education in the public school system; and

		

			Whereas the National FFA

			 Organization is a federally-chartered organization: Now, therefore, be

			 it

		

	

		

			That the Senate—

			

				(1)

				congratulates the Montana FFA

			 on its 75th anniversary; and

			

				(2)

				directs the Secretary of the

			 Senate to transmit to the Montana FFA an enrolled copy of this resolution for

			 appropriate display.

			

